 

Exhibit 10.198

  

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of 4:59PM CST the 17th day of December, 2014 between SH 23HUNDRED TIC, LLC, a
Tennessee limited liability company, BGF 23HUNDRED, LLC, a Delaware limited
liability company and 23HUNDRED, LLC, a Delaware limited liability company
having an address c/o Stonehenge Real Estate Group, LLC, 3200 West End Avenue,
Suite 500, Nashville, TN 37203 (collectively, the “Seller”), and Sentinel
Acquisitions Corp., a Delaware corporation, having an address of 1251 Avenue of
the Americas, New York, New York 10020, or its permitted assigns (said entity
and its permitted assigns, the “Purchaser”).

 

RECITALS:

 

A.            Seller and Purchaser entered into a Purchase and Sale Agreement
dated as of December 10, 2014, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of December 15, 2014 (collectively, the
“Agreement”) to sell and purchase the Property.

 

B.           Seller and Purchaser wish to further amend the Agreement, as
specified below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto acknowledge and agree as
follows:

 

1.          All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Agreement.

 

2.          Schedule 1.1(a) of the Agreement is hereby deleted in its entirety
and replaced with Exhibit A attached hereto.

 

3.          The following paragraphs are hereby added to the Agreement as
Section 11.25:

 

(a) Purchaser has received the results of radon tests for units number 2 and 8
in Building 4 (the “Initial Units”) which results exceed the United States
Environmental Protection Agency recommended action level of 4.0 pCi/l. (the
“Action Level”). Purchaser shall have until December 30, 2014 (subject to force
majeure and other factors outside of Purchaser's control, such as the loss of
test canisters in the mail or invalid test results) to cause the Initial Units
to be retested and to receive the results of such retesting. If the new test
results for each of the Initial Units are below the Action Level, or in the
event Purchaser fails to retest and receive the results of such tests of the
Initial Units on or before December 30, 2014, then the patiies shall proceed to
Closing in accordance with the terms hereof. If the new test results for either
of the Initial Units reveal radon levels at or above the Action Level (a “High
Test Result”), to the extent such results have been timely received and
communicated to Seller prior to December 30, 2014, then Purchaser shall be
entitled to perform radon tests on such other basement or ground floor units,
but not any other units, as Purchaser deems necessary (the “Additional Units”);
provided, however, that Purchaser shall both conduct such tests and receive the
results thereof within ten (10) days of Purchaser's receipt of the test results
of the Initial Units, failing which, Purchaser shall be deemed to have waived
its right to conduct such additional testing and shall proceed to Closing in
accordance with the terms hereof.

 

 

 

 

(b) If any radon test of any Initial Unit or Additional Unit results in a High
Test Result, then the parties shall nonetheless proceed to Closing in accordance
with the terms of the Agreement; provided, however, to the extent such radon
test of any Initial Unit or Additional Unit has been performed and results
received within the timeframes set forth above, Purchaser shall receive a credit
at Closing in the amount of Seven Thousand Dollars ($7,000) per Initial Unit or
Additional Unit which tested at a High Test Result. In no event shall Purchaser
have any right to terminate this Agreement as a result of the testing hereunder.

 

4.          Purchaser is hereby deemed to have timely delivered the Notice to
Proceed pursuant to Section 3.2 of the Agreement and Purchaser shall have no
fmiher rights to terminate the Agreement pursuant to Section 3.2.

 

5.          Intentionally Omitted.

 

6.          This Amendment shall be governed by and construed in accordance with
the laws of the State of Tennessee without reference to the choice of law
doctrine of such State.

 

7.          This Amendment may be executed in any number of identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same Amendment. Handwritten signatures
to this Amendment transmitted by telecopy or electronic transmission (for
example, through use of a Portable Document Format or “PDF” file) shall be valid
and effective to bind the party so signing. Each party agrees to promptly
deliver to the other party an executed original of this Amendment with its
actual signature, but a failure to do so shall not affect the enforceability of
this Amendment, it being expressly agreed that each party to this Amendment
shall be bound by its own telecopied or electronically transmitted handwritten
signature and shall accept the telecopied or electronically transmitted
handwritten signature of the other party to this Amendment.

 

8.          In the event of any inconsistency between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
prevail.

 

9.          This Amendment shall be binding upon and inure to the benefit of the
parties hereto and to their respective successors and assigns.

 

10.         Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect. All references to the “Agreement” shall be
deemed to be references to the Agreement as amended by this Amendment.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

SELLER:       SH 23HUNDRED TIC, LLC, a Tennessee limited liability company      
    By: Stonehenge 23Hundred JV Member, LLC, a Tennessee limited liability
company, its sole member             By: Stonehenge 23Hundred Manager, LLC, a
Tennessee limited liability company, its Manager                 By: Stonehenge
Real Estate Group, LLC, a Georgia limited liability company, its Manager        
          By: /s/ Todd Jackovich           Todd Jackovich, its           Manager

 

  BGF 23HUNDRED, LLC, a Delaware limited liability company       By: Bluerock
Growth Fund, LLC, its sole member           By: Bluerock Fund Manager, LLC,    
  its manager               By: /s/ Jordan Ruddy         Jordan Ruddy, its      
  Authorized Signatory

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]

 

 

 

  

  23HUNDRED, LLC, a Delaware limited liability company         By: BR Stonehenge
23Hundred JV, LLC, its sole member           By: BR Berry Hill Managing Member,
LLC, its       manager               By: BEMT Berry Hill, LLC, its manager      
            By: Bluerock Residential Holdings,           L.P., its sole member  
                    By: Bluerock Residential              Growth REIT, Inc., its
            general partner                           By: /s/ Michael L. Konig  
            Michael L.  Konig, its Senior Vice President  and Chief  Operating
Officer

 

  PURCHASER:       SENTINEL ACQUISITIONS CORP.       By: /s/ Noel Belli      
Name: Noel Belli   Title: Vice President

 

 

 

 

Exhibit A

 

LEGAL DESCRIPTION OF THE LAND

 

Land located in the City of Berry Hill, Davidson County, Tennessee, being
described in Deed Book 4065, page 206, Register’s Office for Davidson County,
Tennessee, (“RODC'') and being more particularly described as follows:

 

Remote point of beginning being at the intersection of the South right of way of
Bradford Avenue with the East right of way of Franklin Pike (81h Avenue South);
thence North 71 degrees 0 minutes 43 seconds East 24.78 feet to a punch being
the TRUE POINT OF BEGINNING; thence along said right of way of Bradford Avenue,
North 71 degrees 00 minutes 43 seconds East a distance of 325.34 feet to a
rebar; thence leaving said right of way and along Melpark Properties Management
L.P. in Deed Book 11037, page 674, RODC, TN, South 18 degrees 32 minutes 05
seconds East a distance of 367.81 feet to a concrete monument on the North right
of way of Melpark Drive; thence along said Melpark Drive the following courses
and distances: South 71 degrees 04 minutes 25 seconds West a distance of 150.08
feet to a rebar; thence, South 74 degrees 00 minutes 07 seconds West a distance
of 135.19 feet to a rebar; thence, South 71 degrees 07 minutes 14 seconds West a
distance of 40.02 feet to a rebar, thence with a curve to the right having n
radius of 25 feet; a central angle 89 degrees 58 minutes 46 seconds and an arc
length of 39.26 feet to a concrete monument on the East right of way of Franklin
Pike; thence along said right of way Franklin Pike North 18 degrees 30 minutes
00 seconds West 310.77 feet to a rebar; thence with a curve to the right having
a radius of 25 feet a central angle of 89 degrees 2 J minutes 25 seconds and an
arc length of 38.99 feet to the POINT OF BEGINNING; as shown on survey by
Hopkins Surveying Group Drawing Number 2010.84-3 dated April 30, 2010.

 

Being the same property conveyed to 23Hundred, LLC, by deed from Horsepower,
J.V. of record as Instrument No. 20121022-0096447, Register's Office for
Davidson County, Tennessee.

 

 

 

